Citation Nr: 1637905	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  

2.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated as 10 percent disabling, prior to November 12, 2015, and 20 percent thereafter.  

3.  Entitlement to an increased rating for frontal sinusitis, currently evaluated as zero percent disabling, prior to January 31, 2014, and 30 percent thereafter.  

4.  Entitlement to an increased rating for chondromalacia of the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1978 and from June 1979 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In June 2015, the Board denied a higher rating for right ear hearing loss.  At that time, the Board also remanded the remaining claims for additional development.

In August 2015, the Veteran appointed Disabled American Veterans as his representative.  

In an August 2016 rating decision, service connection was granted for radiculopathy of the right lower extremity associated with the Veteran's lumbar spine disability, and a 10 percent rating was assigned.  In accordance with Note 1 under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code (DC).  As such, the Board will take jurisdiction over the issue as it is part and parcel of the spine rating under the rating criteria.  Thus, the issue is reflected on the title page.  

The Veteran's lumbar spine disability is rated as 10 percent disabling, prior to May 14, 2015, and in an August 2016 rating decision, a temporary total convalescent rating was assigned under the provisions of 38 C.F.R. § 4.30 based on surgery for the lumbar spine, from May 14, 2015.  Thereafter, a 10 percent rating was assigned, prior to November 12, 2015, and a 20 percent rating was assigned thereafter.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized on the title page to reflect the staged ratings assigned.  

The Board notes that Veteran submitted additional relevant evidence subsequent to the most recent supplemental statement of the case in November 2015.  The Board notes that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial RO review if a veteran or his or her representative submits evidence to the RO or the Board with or after submission of a substantive appeal.  This provision is applicable to cases where the substantive appeal was filed on or after February 2, 2013, as in this case.  38 U.S.C.A. § 7105(e); see VA Fast Letter 14-02 (May 2, 2014).  In addition, and to the extent applicable, in November 2015, the Veteran waived initial RO consideration of additional evidence associated with the claims file, to include evidence gathered by the RO.  

In July 2016, the Veteran filed on a VA standard form a claim of service connection for sleep apnea, secondary to chronic sinusitis.  The issue is referred to the RO.  

The issue with respect to a rating in excess of 30 percent for sinusitis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right lower extremity is shown on November 12, 2013, and productive of no more than mild incomplete paralysis of the sciatic nerve.

2.  Prior to November 12, 2015, the Veteran's service-connected lumbar spine disability more closely approximates to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and, since November 12, 2015, more closely approximates to forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Incapacitating episodes are not shown.  

3.  Prior to January 31, 2014, the Veteran's sinusitis has at least been manifested by more than six non-incapacitating episodes per year.  

4.  The Veteran's chondromalacia of the right knee with degenerative joint disease results in actual, or the functional equivalent of, extension to 15 degrees, since November 12, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no higher, prior to November 12, 2015, and a 40 percent rating, and no higher, thereafter, for the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2015). 

2.  The criteria for an initial 10 percent rating, and no higher, from November 12, 2013, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, DC 8720 (2015).

3.  The criteria for at least a 30 percent rating for sinusitis, prior to January 31, 2014, have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.97, DC 6512 (2015).

4.  The criteria for a 20 percent rating, and no higher, since November 12, 2013, and no earlier, for chondromalacia of the right knee with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5020, 5256, 5260, 5261, 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard November 2012 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent records were obtained pursuant to the Board's June 2015 remand.

The Veteran was provided VA medical examinations in December 2012, January 2014, and November 2015, including pursuant to the Board's remand.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board does not find that further range of motion testing is necessary and, in December 2015, the Veteran requested that his file be returned to the Board for consideration as soon as possible.  Thus, VA's duty to assist has been met.

II.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Under DC 5003, degenerative arthritis is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

Under DC 5020, synovitis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

DCs 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  Under DC 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

In VAOPGCPREC 23-97, VA's General Counsel held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

Under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  The VA General Counsel also has held that if the criteria for a compensable rating under DCs 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

DC 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under DC 8520, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Under DC 6512, a 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6512.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A maximum 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2015).  

III.  Analysis

A.  Sinusitis

The Veteran's sinusitis has been evaluated under 38 C.F.R. § 4.97, DC 6512.  Prior to January 31, 2014, sinusitis was rated as zero percent disabling, and as 30 percent disabling thereafter.  He maintains that his symptoms warrant higher ratings.  

The January 2014 VA examination report reflects a history of three sinus surgeries.  In addition, as reflected in the February 2014 rating decision, the evaluation was increased to 30 percent based upon the January 2014 VA examiner's report of more than six non-incapacitating episodes per year of sinusitis characterized by repeated surgeries, headaches, and sinusitis, established by x-ray examination.  

Although the December 2012 VA examination report notes no sinusitis in the previous 12 months, a November 2012 VA record reflects chronic sinusitis.  Moreover, in his February 2013 notice of disagreement (NOD), and consistent with his testimony at the Board hearing, the Veteran maintains that he experienced the same symptoms, prior to January 2014, to include nightly and severe morning sinus discharge, painful sinus headaches on a weekly basis, and regular crusting of his sinuses, all of which require regular use of sinus medication.  In addition, a December 2014 VA treatment record notes sinusitis with sinus drainage and congestion for one week.  

Based on the medical evidence of record, the Board finds that at least a 30 percent rating is warranted, prior to January 31, 2014.  The issue remains, however, as to whether a rating in excess of 30 percent for sinusitis is warranted covering the entire rating period.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.

B.  Lumbar Spine

The Veteran's lumbar spine disability is assigned a 10 percent rating, prior to November 12, 2015.  Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 20 percent disability rating, the evidence must establish that the Veteran's forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The December 2012 VA examination report reflects a diagnosis of degenerative joint disease of the lumbar spine, and flare-ups of pain were noted to prohibit prolonged standing and walking.  X-ray examination of the lumbar spine was noted to show narrowing of the disc space at L5-S1 with anterior osteophyte formation.  

Although forward flexion was noted to be to 90 degrees, a February 2013 private record for follow up treatment reflects two lumbar epidural steroid injections for pain, noted to have resulted in improvement of approximately 60 percent.  The Board notes that the ameliorative effects of medication are not for consideration in assigning a disability rating where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

Although the rating criteria for evaluating the spine indicates the measurements are to be used with or without symptoms such as pain, the Board will find in this Veteran's specific case only based on these specific facts that the ameliorative effects of the pain medication at the time of the December 2012 VA examination should not be for consideration.  As such, and when resolving reasonable doubt in his favor, the Board finds that the Veteran's service-connected lumbar spine disability has approximated forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, prior to November 12, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

A rating in excess of 20 percent is not warranted, prior to November 12, 2015 (excluding the period during which a temporary total rating has been assigned).  Although a December 2013 private medical report prepared in association with a claim for compensation due to work-related injuries sustained in in motor vehicle accident in November 2012 notes forward flexion of the lumbar spine to 30 degrees on November 12, 2013, combined range of motion of the thoracolumbar spine was not indicated.  Moreover, the January 2014 VA examination report reflects forward flexion to 90 degrees or greater before and after repetitive use testing, and the combined range of motion of the thoracolumbar spine was 240 degrees.  Muscle spasms and guarding were not found, and the Veteran's posture, gait, and curvature of the spine were all noted to be normal.  In addition, and although a July 2014 VA treatment record notes increased back pain with walking, an April 2014 VA treatment record notes a normal gait.  

Even considering the additional functional limitation noted in the December 2012 and January 2014 VA examination reports, and specifically, interference with sitting, standing, and/or weight bearing and pain on movement, the demonstrated manifestations are appropriately contemplated in the 20 percent evaluation assigned in this decision, prior to November 12, 2015.  See Deluca, 8 Vet. App. at 202.  The Board notes that in a March 2014 submission, the Veteran specifically stated that he was seeking a 20 percent rating for his lumbar spine disability.  To the extent that the December 2013 private report reflects associated sacral limitation of motion, the lumbosacral and sacroiliac joint are considered as one anatomical segment for rating purposes.  See 38 C.F.R. § 4.66.  

In this case, the Board gives greater weight to the February 2013 private record and the January 2014 VA opinion with respect to the evaluation of the lumbar spine disability, prior to November 12, 2015.  In addition to reviewing the claims file, the VA examiner's report is detailed, and based on objection findings and reliable principles.  The Board finds that, other than the isolated notation of forward flexion to 30 degrees in December 2013, forward flexion of the thoracolumbar spine is not shown to be 30 degrees or less and there is not favorable ankylosis of the entire thoracolumbar spine, prior to November 12, 2015.  

In addition, the Board finds that, since November 12, 2015, a 40 percent rating is warranted as there was a factually ascertainable increase at that time.  The Board notes that the November 2015 VA examiner concluded that it was not possible to clearly distinguish back symptoms related to the in-service injury from the symptoms caused by the work-related motor vehicle accident in 2012.  As such, the Board is precluded from differentiating between symptoms attributable to the in-service back injury and those associated with the post-service injury absent clinical evidence clearly showing such distinction, and thus, symptoms associated with the back injury sustained in 2012 are considered part of his service-connected lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998

Moreover, the November 2015 VA examination report notes that the surgical fusion of the L5-S1 spinal bones that the Veteran underwent in May 2015 causes ankylosis of the spine at that level.  Although it was noted that the joint did not normally show a very wide range of motion compared with the upper lumbar bone joints, thus concluding that there was not ankylosis of the entire thoracolumbar spine, pain on forward flexion to 45 degrees was noted to begin at 30 degrees.  

The evidence is in at least equipoise, and resolving doubt in the Veteran's favor, a 40 percent rating, and no higher, for the lumbar spine disability is warranted, from November 12, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

A rating in excess of 40 percent for the lumbar spine disability, however, is not warranted.  The November 2015 VA examiner specifically determined that the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  

In addition, the evidence also does not reflect that the Veteran suffered from incapacitating episodes at any time during the appeal.  The Board notes that although the December 2013 private report notes a history of disc herniations and degenerative disc changes of the lumbar spine, the December 2012, January 2014, and November 2015, VA examination reports note no lumbar IVDS.  Regardless, bed rest prescribed by a physician is not shown, and the evidence does not establish incapacitating episodes, as defined by Note 1 to DC 5243 to warrant higher ratings under the IVDS Formula at any time during the relevant periods in the appeal.  

In addition, the December 2012 VA examination report notes no neurologic abnormalities associated with the service-connected lumbar spine disability, and the November 2015 VA examination report notes no bowel or bladder impairment related to the lumbar spine disability.  The November 2015 report of examination further notes that the surgical scar in association with the Veteran's lumbar surgery in May 2015 was not painful or unstable, did not have a total area equal to or greater than 39 square centimeters, and did not have frequent loss of covering of the skin over the scar.  

The Board notes that although the December 2013 private opinion is to the effect that the Veteran is totally disabled and unable maintain substantially gainful employment due to a combination of both the service-connected lumbar spine disability and nonservice-connected disabilities, the November 2015 VA examination report notes that the Veteran is employed as a field service engineer.  Regardless, the 20 percent rating assigned for the lumbar spine disability, prior to November 12, 2015, and the 40 percent rating assigned thereafter in this decision (coupled with the separate ratings for associated radiculopathy of the right lower extremity), contemplate impairment in earning capacity, including loss of time from exacerbations, if any, due to the lumbar spine disability.  See 38 C.F.R. § 4.1. 

To the extent it was asserted in the Veteran's December 2015 submission that the November 2015 VA report of examination is inadequate, it has been held that the Board is entitled to assume the competence of a VA examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").  The Veteran has not provided any specific assertions as to why the VA examiner who conducted the November 2015 and/or any other relevant VA examination report during the appeal was not qualified, why the examiner should not be presumed competent, or to the extent asserted, how he was harmed by the perceived failure to provide him with the examiner's credentials.  As a result, the Board finds that the relevant VA examiner is competent.

In sum, the evidence is in favor of a 20 percent rating, and no higher, for the Veteran's service-connected lumbar spine disability, prior to November 12, 2015, and in favor of a 40 percent rating, and no higher, thereafter.  To that extent, higher ratings are warranted.  The preponderance of the evidence is against a rating in excess of 20 percent, prior to November 12, 2015, and in excess of 40 percent thereafter; there is no doubt to be resolved.  

C.  Radiculopathy of the Right Lower Extremity

The identified neurologic abnormality associated with the Veteran's lumbar spine disability is radiculopathy of the right lower extremity.  It has been assigned an initial 10 percent rating, effective November 12, 2015, under DC 8720, rated as sciatic nerve involvement per DC 8520 as described above.  

The December 2012 VA examination report notes no neurologic abnormalities associated with the service-connected lumbar spine disability.  More specifically, the examiner reported no muscle atrophy in the right lower extremity, and reflexes and sensory examination were noted to be normal.  In addition, the examiner specifically determined that there was no radiculopathy in the right lower extremity.  

Although the initial clinical diagnosis of radiculopathy involving the sciatic nerve is in the November 2015 VA examination report, a December 2013 private report also reflects the Veteran's complaints of pain and paresthesias radiating to the right leg on examination on November 12, 2013.  Coupled with an April 2014 VA treatment record reflecting complaints of numbness, at times, in the right lower extremity, and resolving doubt in the Veteran's favor, the Board finds that a separate 10 percent rating, and no higher, for radiculopathy of the right lower extremity is warranted, effective November 12, 2013, and no earlier.  It was not factually ascertainable that the radiculopathy existed until this time.

The Board notes that the December 2013 private report of examination reflects that deep tendon reflexes were symmetric and toes were noted to be down going.  In addition, a limp favoring the right leg was attributed to a right knee meniscus tear, not neurologic abnormality.  Moreover, the November 2015 VA examination report notes that although the Veteran had a history of radiculopathy of the right lower extremity resulting in mild intermittent pain, the Veteran reported no radiculopathy symptoms since back surgery in May 2015.  

Based on the above, and resolving doubt in the Veteran's favor, the Board finds that the Veteran's radiculopathy of the right lower extremity is, at most, consistent with the currently assigned 10 percent evaluation, and no higher, from November 12, 2013, and no earlier.  The evidence does not show or approximate evidence of moderate or more severe symptoms, to include complete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8720.  The Board notes that the Veteran has shown no evidence of complete paralysis or even moderate incomplete paralysis during the appeal period.  Furthermore, there are no medical findings of any significant interference with the normal working movements of his right lower extremity due to his radiculopathy.

The evidence is in favor of a separate 10 percent rating, and no higher, for radiculopathy of the right lower extremity, from November 12, 2013, and no earlier.  To that extent the appeal is granted.  The preponderance of the evidence is against a separate compensable rating for radiculopathy of the right lower extremity, prior to November 12, 2013; there is no doubt to be resolved.  

D.  Chondromalacia of the Right Knee

The Veteran's service-connected chondromalacia of the right knee is rated as 10 percent disabling by analogy under DC 5020, which provides that synovitis is to be rated as degenerative arthritis.  The Veteran seeks a higher rating, essentially based on functional impairment.  

The November 2015 VA examination report notes that in addition to moderate chondromalacia of the right knee, mild degenerative joint disease of the right knee was diagnosed by x-ray examination approximately two years earlier.  Consistent with the Veteran's March 2014 submission, the November 2015 report of examination notes right knee pain, anteriorly, made worse with exercise, walking over 1/2 mile, and walking up hills, as well as with prolonged walking, sitting, and standing, and heavy lifting.  Moderate to severe flare-ups of knee pain were noted twice per week, lasting about half of the day.  Occasional popping, stiffness, and swelling were noted about one to two times per month.  

The Board notes that, although a December 2013 private examination report notes that x-ray examination of the right knee was not accomplished, right knee extension to 15 degrees was noted on November 12, 2013.  In addition, an antalgic gait favoring the right leg was attributed to the right knee disability.

In view of the evidence, and resolving doubt in the Veteran's favor, the Board finds that the Veteran's right knee disability results in the actual, or the functional equivalent, of extension to 15 degrees, since November 12, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As such, a 20 percent rating is warranted for chondromalacia of the right knee with degenerative joint disease, from November 12, 2013, as it is factually ascertainable that an increase occurred at that time.  

Prior to November 12, 2013, a rating in excess of 10 percent is not warranted, and a rating in excess of 20 percent is not warranted at any time during the appeal.  

The December 2012 VA examination report notes x-ray examination of the right knee was normal.  Flexion was to 140 degrees without pain, and extension was to zero degrees and painless.  Although interference with sitting, standing and/or weight bearing was noted, no additional functional loss on repetitive use testing was reported.  The examiner determined that there was normal strength in the right knee, and that there were no residuals of arthroscopic knee surgery.  The January 2014 VA examination report shows right knee extension to zero degrees, and the November 2015 VA examination report shows right knee extension to 5 degrees.  

In addition, the December 2013 private report shows right knee flexion to 120 degrees, and the January 2014 VA examination report shows right knee flexion to 135 degrees.  The January 2014 VA examiner determined that there was no additional functional loss on repetitive use testing, no ankylosis, and no pain on weight bearing.  In addition, muscle strength in the right knee was noted to be normal.  

The November 2015 report of examination reflects right knee flexion to 125 degrees, and pain was noted to start at 90 degrees.  Extension was to 5 degrees.  It was noted that although the Veteran was involved in a motor vehicle accident in 2012, the right knee disability was not affected by the accident.

In addition, and although the November 2015 VA examiner noted mild tenderness in the lower anterior patella area, it was concluded that neither pain on motion nor repetitive use resulted in additional functional loss.  The Board notes that the 10 percent evaluation assigned prior to November 12, 2013, contemplates pain on motion.  38 C.F.R. § 4.59.  Further, the VA examiner stated that an opinion as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time and/or during flare ups could not be provided without resort to mere speculation, noting that none was observed on examination.  

The November 2015 VA examination report further reflects that muscle strength in the right knee was "5/5," and no right knee pain with weight bearing was reported.  In addition, no residuals of any arthroscopic procedure were noted, including scars.  

Based on the evidence of record during the current appeal period, a rating in excess of 10 percent for chondromalacia of the right knee is not warranted, prior to November 12, 2013.  Flexion is not shown to be limited to 30 degrees.  The findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  Thus the Veteran is not entitled to a rating higher than 10 percent for chondromalacia of the right knee, prior to November 12, 2013.  

In addition, as the evidence does not more nearly approximate a compensable rating based on flexion limited to 45 degrees or a compensable rating based on extension limited to 10 degrees, a separate rating for right knee flexion and for extension is not warranted.

To the extent that instability and/or subluxation have been asserted, the December 2013 private report notes collateral ligaments and anterior and posterior cruciate ligaments appeared intact.  Further, the December 2012, January 2014, and November 2015, VA examination reports note no recurrent subluxation or lateral instability.  Thus, a separate rating under DC 5257 is not warranted as this is persuasive evidence of no instability in the right knee.  The Veteran is competent to report his symptoms, however, the Board finds the medical findings to be more probative in that respect.  The objective findings do not confirm recurrent subluxation or lateral instability.  

Further, the Veteran does not contend nor does the other evidence show tibia and fibula involvement, or genu recurvatum in the right knee.  Thus, DCs 5262 and 5263 are thereby not applicable at any time during the appeal.

As noted, there also is no evidence of ankylosis of the right knee, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The Veteran demonstrated extension and flexion of the right knee on all examinations of record during the current appeal period, and the November 2015 VA examiner made a specific finding of no ankylosis.  Thus, DC 5256 is not applicable at any time during the appeal. 

The Board has also considered DC 5258 which provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint as well as DC 5259 which provides for a 10 percent rating for the symptomatic removal of the semilunar cartilage.  The Board notes that limitation of motion is a relevant consideration under these diagnostic codes and a separate rating is not warranted.  See VBA Manual M21-1 (2015).

To the extent that interference with employment due to chondromalacia of the right knee has been asserted, the December 2012 VA examiner concluded that there was no impact on the Veteran's ability to work due to chondromalacia of the right knee, and the November 2015 VA examination report notes that the Veteran is employed as a field service engineer.  Regardless, the 10 percent rating assigned, prior to November 12, 2013, and the 20 percent rating granted thereafter in this decision, contemplate impairment in earning capacity, including loss of time from exacerbations, if any, due to the right knee disability.  See 38 C.F.R. § 4.1.

The evidence is in favor of a 20 percent rating, and no higher, for the Veteran's chondromalacia of the right knee with degenerative joint disease, from November 12, 2013, and no earlier.  Thus, a 20 percent rating for chondromalacia of the right knee with degenerative joint disease is warranted, from November 12, 2013.  The preponderance of the evidence is against a rating in excess of 10 percent, prior to November 12, 2013, and in excess of 20 percent at any time during the appeal; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A 20 percent rating, but no higher, for the lumbar spine disability, prior to November 12, 2015, is granted, subject to the laws and regulations governing the payment of monetary awards.  

A 40 percent rating, but no higher, for the lumbar spine disability, from November 12, 2015, is granted, subject to the laws and regulations governing the payment of monetary awards.  

From November 12, 2013, but no earlier, an initial 10 percent rating, but no higher, for radiculopathy of the right lower extremity, is granted, subject to the laws and regulations governing the payment of monetary awards.  

A 20 percent rating for chondromalacia of the right knee with degenerative joint disease, from November 12, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.  

A 30 percent rating for frontal sinusitis, prior to January 31, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

Based on the decision above, the sinusitis rating issue is now characterized as entitlement to an initial rating in excess of 30 percent.  

In a March 2014 submission, he noted daily headache pain, tenderness, and discharge.  VA treatment records in January 2016 note chronic sinusitis, along with a history of three sinus surgeries and septoplasty.  Daily use of Flonäse and nightly use of Benadryl was noted.  A deviated nasal septum to the left, turbinate hypertrophy, and large middle turbinates were reported.  Inability to visualize the sinus ostiae was noted.  The impression was allergic rhinitis, and prescriptions included Prednisone.  A computed tomography (CT) scan was noted to show patent supraturbinal maxillary ostomies with polyp or mucous retention cyst in each maxillary sinus, as well as patchy ethmoid mucosal thickening.  

In light of the evidence and the Veteran's assertions, the record raises a question as to the current severity of his service-connected sinusitis.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA sinus examination by an appropriate medical professional to assess the current severity of his frontal sinusitis.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should identify and completely describe all current symptomatology related to the Veteran's frontal sinusitis, and provide an opinion as to whether the Veteran has chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, since August 2012.  

A rationale should be provided for all opinions expressed.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


